 



Exhibit 10.21
IDM PHARMA, INC.
2000 STOCK PLAN
FRENCH ANNEX STOCK OPTION AGREEMENT
(QUALIFIED STOCK OPTIONS)
     Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Stock
Option Agreement, IDM Pharma, Inc. (the “Company”) has granted you an option
under the French Annex to its 2000 Stock Plan (the “Plan”) to purchase the
number of shares of the Company’s Common Stock indicated in your Grant Notice at
the exercise price indicated in your Grant Notice. Defined terms not explicitly
defined in this Stock Option Agreement but defined in the Plan shall have the
same definitions as in the Plan.
     The details of your option are as follows:
     1. VESTING. Subject to the limitations contained herein, your option will
vest as provided in your Grant Notice, provided that vesting will cease upon the
termination of your Continuous Service.
     2. NUMBER OF SHARES AND EXERCISE PRICE. The number of shares of Common
Stock subject to your option and your exercise price per share referenced in
your Grant Notice may be adjusted from time to time for Capitalization
Adjustments, as provided in the Plan, to the extent allowed by French law.
Additionally, as provided in Section 12 of the French Annex, the Board shall
make any adjustment to the number of shares of Common Stock subject to your
option and your exercise price per share referenced in your Grant Notice in
compliance with French law.
     3. METHOD OF PAYMENT. Payment of the exercise price is due in full upon
exercise of all or any part of your option. You may elect to make payment of the
exercise price in cash or by check or in any other manner permitted by your
Grant Notice, which may include one or more of the following:
          (a) In the Company’s sole discretion at the time your option is
exercised and provided that at the time of exercise the Common Stock is publicly
traded and quoted regularly in The Wall Street Journal, pursuant to a program
developed under Regulation T as promulgated by the Federal Reserve Board that,
prior to the issuance of Common Stock, results in either the receipt of cash (or
check) by the Company or the receipt of irrevocable instructions to pay the
aggregate exercise price to the Company from the sales proceeds.
          (b) Provided that at the time of exercise the Common Stock is publicly
traded and quoted regularly in The Wall Street Journal, by delivery of
already-owned shares of Common Stock either that you have held for the period
required to avoid a charge to the Company’s reported earnings (generally six
months) or that you did not acquire, directly or indirectly from the Company,

1



--------------------------------------------------------------------------------



 




that are owned free and clear of any liens, claims, encumbrances or security
interests, and that are valued at Fair Market Value on the date of exercise.
“Delivery” for these purposes, in the sole discretion of the Company at the time
you exercise your option, shall include delivery to the Company of your
attestation of ownership of such shares of Common Stock in a form approved by
the Company. Notwithstanding the foregoing, you may not exercise your option by
tender to the Company of Common Stock to the extent such tender would violate
the provisions of any law, regulation or agreement restricting the redemption of
the Company’s stock.
          (c) Pursuant to the following deferred payment alternative:
               (i) Not less than one hundred percent (100%) of the aggregate
exercise price, plus accrued interest, shall be due four (4) years from date of
exercise or, at the Company’s election, upon termination of your Continuous
Service.
               (ii) Interest shall be compounded at least annually and shall be
charged at the minimum rate of interest necessary to avoid the treatment as
interest, under any applicable provisions of the Code, of any portion of any
amounts other than amounts stated to be interest under the deferred payment
arrangement.
               (iii) At any time that the Company is incorporated in Delaware,
payment of the Common Stock’s “par value,” as defined in the Delaware General
Corporation Law, shall be made in cash and not by deferred payment.
               (iv) In order to elect the deferred payment alternative, you
must, as a part of your written notice of exercise, give notice of the election
of this payment alternative and, in order to secure the payment of the deferred
exercise price to the Company hereunder, if the Company so requests, you must
tender to the Company a promissory note and a security agreement covering the
purchased shares of Common Stock, both in form and substance satisfactory to the
Company, or such other or additional documentation as the Company may request.
     4. WHOLE SHARES. You may exercise your option only for whole shares of
Common Stock.
     5. SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary
contained herein, you may not exercise your option unless the shares of Common
Stock issuable upon such exercise are then registered under the Securities Act
or, if such shares of Common Stock are not then so registered, the Company has
determined that such exercise and issuance would be exempt from the registration
requirements of the Securities Act. The exercise of your option must also comply
with other applicable laws and regulations governing your option, and you may
not exercise your option if the Company determines that such exercise would not
be in material compliance with such laws and regulations.
     6. TERM. The term of your option commences on the Date of Grant and expires
upon the earliest of the following:

2



--------------------------------------------------------------------------------



 



          (a) three (3) months after the termination of your Continuous Service
for any reason other than your Disability or death, provided that if during any
part of such three- (3-) month period your option is not exercisable solely
because of the condition set forth in the preceding paragraph relating to
“Securities Law Compliance,” your option shall not expire until the earlier of
the Expiration Date or until it shall have been exercisable for an aggregate
period of three (3) months after the termination of your Continuous Service;
          (b) twelve (12) months after the termination of your Continuous
Service due to your Disability;
          (c) six (6) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates;
          (d) the Expiration Date indicated in your Grant Notice; or
          (e) the tenth (10th) anniversary of the Date of Grant.
     7. EXERCISE.
          (a) You may exercise the vested portion of your option (and the
unvested portion of your option if your Grant Notice so permits) during its term
by delivering a Notice of Exercise (in a form designated by the Company)
together with the exercise price to the Secretary of the Company, or to such
other person as the Company may designate, during regular business hours,
together with such additional documents as the Company may then require.
          (b) By exercising your option you agree that, as a condition to any
exercise of your option, the Company may require you to enter into an
arrangement providing for the payment by you to the Company of any tax or
employee social security charges withholding obligation of the Company arising
by reason of (1) the exercise of your option, or (2) the disposition of shares
of Common Stock acquired upon such exercise.
     8. TRANSFERABILITY. Your option is not transferable, except by will or by
the laws of descent and distribution, and is exercisable during your life only
by you. Notwithstanding the foregoing, by delivering written notice to the
Company, in a form satisfactory to the Company, you may designate a third party
who, in the event of your death, shall thereafter be entitled to exercise your
option.
     9. LOCK-UP PERIOD. In the event of an exercise of your option prior to the
fourth (4th) anniversary of the date of grant (as indicated in your Grant
Notice), the shares of Common Stock received upon exercise of such option shall
be held in a separate account with a Company brokerage firm and may not be sold,
assigned, donated or otherwise disposed of until the fourth (4th) anniversary of
the date of grant. This lock-up period may be extended, accelerated or reduced
by the Board.
     However, this lock-up period shall not apply if you die or become disabled
(as defined under in the second and third categories of Articles L.341-4 of the
French social security code). In addition, if you retire or are dismissed, this
lock-up period shall not apply to any shares of Common

3



--------------------------------------------------------------------------------



 



Stock received upon exercise of your option, provided that your option was
exercised at least three months prior to the date of your retirement or
dismissal. Furthermore, this lock-up period shall not apply if you exercise your
option following the termination of your Continuous Service within the
post-termination exercise period permitted by Section 6(a) above.
     10. RIGHT OF REPURCHASE. To the extent provided in the Company’s bylaws as
amended from time to time, the Company shall have the right to repurchase all or
any part of the shares of Common Stock you acquire pursuant to the exercise of
your option.
     11. OPTION NOT A SERVICE CONTRACT. Your option is not an employment or
service contract, and nothing in your option shall be deemed to create in any
way whatsoever any obligation on your part to continue in the employ of the
Company or an Affiliate, or of the Company or an Affiliate to continue your
employment. In addition, nothing in your option shall obligate the Company or an
Affiliate, their respective shareholders, Boards of Directors, Officers or
Employees to continue any relationship that you might have as a Director or
Consultant for the Company or an Affiliate.
     12. WITHHOLDING OBLIGATIONS.
          (a) At the time you exercise your option, in whole or in part, or at
any time thereafter as requested by the Company, you hereby authorize
withholding from payroll and any other amounts payable to you, and otherwise
agree to make adequate provision for (including by means of a “cashless
exercise” pursuant to a program developed under Regulation T as promulgated by
the Federal Reserve Board to the extent permitted by the Company), any sums
required to satisfy any applicable taxes and employee social security charges,
if any, and/or if you have become a US resident for tax purposes after the grant
of options, federal, state, local and foreign tax withholding obligations of the
Company or an Affiliate, if any, which arise in connection with your option.
          (b) At the time of the sale, assignment, donation or other disposition
of your shares (including a transfer from your separate brokerage account
referenced in Section 9 of this Stock Option Agreement to another account) and
in compliance with any applicable conditions or restrictions of law, you hereby
authorize withholding from payroll and any other amounts payable to you, and/or
from the shares of Common Stock which are being sold, assigned, donated or
otherwise disposed of by you from your separate brokerage account referenced in
Section 9 of this Stock Option Agreement, a number of whole shares of Common
Stock having a Fair Market Value, determined by the Company as of the date of
sale, not in excess of the minimum amount of any applicable taxes and employee
social security charges, if any, required to be withheld by law. Any adverse
consequences to you arising in connection with such share withholding procedure
shall be your sole responsibility.
          (c) If you are no longer a resident of France for tax purposes after
the grant of options, upon your request and subject to approval by the Company,
in its sole discretion, and compliance with any applicable conditions or
restrictions of law, the Company may withhold from fully vested shares of Common
Stock otherwise issuable to you upon the exercise of your option a number of
whole shares of Common Stock having a Fair Market Value, determined by the
Company as of the date of exercise, not in excess of the minimum amount of tax
required to be withheld by

4



--------------------------------------------------------------------------------



 




law. Any adverse consequences to you arising in connection with such share
withholding procedure shall be your sole responsibility.
          (d) If you are no longer a resident of France for tax purposes after
the grant of options, you may not exercise your option unless the tax
withholding obligations of the Company and/or any Affiliate are satisfied.
Accordingly, you may not be able to exercise your option when desired even
though your option is vested, and the Company shall have no obligation to issue
a certificate for such shares of Common Stock or release such shares of Common
Stock from any escrow provided for herein.
     13. NOTICES. Any notices provided for in your option or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by mail by the Company to you, fifteen (15) days after
deposit in the United States mail, postage prepaid, addressed to you at the last
address you provided to the Company.
     14. GOVERNING PLAN DOCUMENT. Your option is subject to all the provisions
of the Plan, the provisions of which are hereby made a part of your option, and
is further subject to all interpretations, amendments, rules and regulations
which may from time to time be promulgated and adopted pursuant to the Plan. In
the event of any conflict between the provisions of your option and those of the
Plan, the provisions of the Plan shall control.

5